                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 1 of 16 Page ID #:1




                                1   Abbas Kazerounian, Esq. (SBN: 249203)
                                    ak@kazlg.com
                                2   KAZEROUNI LAW GROUP, APC
                                3   245 Fischer Avenue, Suite D1
                                    Costa Mesa, CA 92626
                                4   Telephone: 800.400.6808
                                5   Facsimile: 800.520.5523
                                6   Yana A. Hart, Esq. (SBN: 306499)
                                    yana@kazlg.com
                                7
                                    KAZEROUNI LAW GROUP, APC
                                8   2221 Camino Del Rio South, Suite 101
                                9   San Diego, CA 92108
                                    Telephone: (619) 233-7770
                               10   Facsimile: (619) 297-1022
                               11   Counsel for Plaintiff and the Putative
                                    Class
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                                              UNITED STATE DISTRICT COURT
                               14                            CENTRAL DISTRICT OF CALIFORNIA
                               15
                               16    DAVID WEISBERG, on behalf of              Case No. 2:20-cv-02778
                                     himself and others similarly situated,
                               17                                              CLASS ACTION COMPLAINT
                                                        Plaintiff,
                               18                                              VIOLATIONS OF THE
                                           v.
                               19                                              TELEPHONE CONSUMER
                                     COCONUT FUNDING, LLC,                     PROTECTION ACT OF 1991, 47
                               20                                              U.S.C § 227
                                                        Defendant.
                               21
                               22                                              DEMAND FOR JURY TRIAL
                               23
                               24
                               25
                               26
                               27
                               28
                               30
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 2 of 16 Page ID #:2




                                1                                NATURE OF THIS ACTION
                                2         1.     David Weisberg (“Weisberg” or “Plaintiff”) individually and on behalf of the
                                3   proposed Class defined below, brings this class action lawsuit for damages resulting from
                                4   the unlawful actions of Defendant Coconut Funding, LLC. (“Coconut Funding” or
                                5   “Defendant”).     Coconut Funding negligently, knowingly, and/or willfully placed
                                6   unsolicited automated calls to Plaintiff’s cellular phone in violation of the Telephone
                                7   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Plaintiff alleges as
                                8   follows upon personal knowledge as to himself and his own experiences and, as to all other
                                9   matters, upon information and belief including due investigation conducted by his
                               10   attorneys.
                               11         2.     This case is brought to enforce the consumer privacy provisions afforded by
                               12   the TCPA, a federal law that was designed to curtail abusive telemarketing practices
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   precisely like those described herein.
    COSTA MESA, CA 92626




                               14         3.     Coconut Funding has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
                               15   64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to place
                               16   marketing calls on consumers’ mobile phones with non-emergency advertising and
                               17   marketing without prior express written consent.
                               18                               JURISDICTION AND VENUE
                               19         4.     This Court has federal question subject matter jurisdiction over this class
                               20   action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
                               21   statute, the TCPA.
                               22         5.     This Court has personal jurisdiction over Coconut Funding because, during
                               23   the relevant time period, Coconut Funding’s conducted business in California by placing
                               24   various marketing calls to California consumers, and also registered its business operations
                               25   in California. Coconut Funding’s marketing campaign, which caused harm to purported
                               26   class members across the country, emanated from Honolulu, Hawaii. As such, Coconut
                               27   Funding has purposefully availed itself of the laws and markets of the State of California
                               28
                               30                                                2
                                    CLASS ACTION COMPLAINT                                        Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 3 of 16 Page ID #:3




                                1   and this District by intentionally placing marketing calls to the individuals located in
                                2   California with the California area codes.
                                3            6.     Venue is proper in the United States District Court for the Central District of
                                4   California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant’s unlawful conduct
                                5   resulted in harm of California consumers, including Plaintiff, and thus, substantial part of
                                6   events transpired in this District, where Plaintiff resides.
                                7            7.     Further, Defendant is also registered to do business in the state of California,
                                8   and thus, also resides here in California.
                                9                                                PARTIES
                               10            8.     Plaintiff is an individual who, at all relevant times, resided in Los Angeles
                               11   California.
                               12            9.     Defendant Coconut Funding, LLC. is a limited liability company organized
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   under the laws of Hawaii, with its principal place of business in Honolulu, Hawaii.
    COSTA MESA, CA 92626




                               14            10.    Coconut Funding is a financial company offering “alternative business
                               15   finance” and “experience” for businesses, offering “most flexible and affordable funding
                               16   solutions.”1
                               17            11.    Coconut Funding is, and at all times mentioned herein was a “person,” as
                               18   defined by 47 U.S.C. § 153(39).
                               19            12.    In order to procure business leads, Coconut Funding conducts a marketing
                               20   campaign by placing robotic telephone calls to consumers’ cellular telephone numbers.
                               21                                        TCPA BACKGROUND
                               22            13.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the
                               23   telemarketing industry.
                               24            14.    The TCPA was designed to prevent calls and messages like the one described
                               25   within this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                               26   consumer complaints about abuses of telephone technology – for example, computerized
                               27
                               28   1
                                        www.coconutfunding.com (last accessed on March 22, 2020).
                               30                                                     3
                                    CLASS ACTION COMPLAINT                                            Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 4 of 16 Page ID #:4




                                1   calls dispatched to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow
                                2   Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                                3           15.   In enacting the TCPA, Congress intended to give consumers a choice as to
                                4   how creditors and telemarketers may call them, and made specific findings that
                                5   “[t]echnologies that might allow consumers to avoid receiving such calls are not
                                6   universally available, are costly, are unlikely to be enforced, or place an inordinate burden
                                7   on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end, Congress found
                                8   that:
                                9                 Banning such automated or prerecorded telephone calls to the
                                                  home, except when the receiving party consents to receiving the
                               10                 call or when such calls are necessary in an emergency situation
                               11                 affecting the health and safety of the consumer, is the only
                                                  effective means of protecting telephone consumers from this
                               12                 nuisance and privacy invasion.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                    Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838,
                               14
                                    at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
                               15
                               16           16.   Congress also specifically found that “the evidence presented to the Congress
                               17   indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
                               18   regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct. at 744.
                               19           17.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
                               20   regarding calls to a non-debtor similar to this one:
                               21                 The Telephone Consumer Protection Act […] is well known for
                               22                 its provisions limiting junk-fax transmissions. A less litigated
                                                  part of the Act curtails the use of automated dialers and
                               23
                                                  prerecorded messages to cell phones, whose subscribers often are
                               24                 billed by the minute as soon as the call is answered – and routing
                                                  a call to voicemail counts as answering the call. An automated
                               25
                                                  call to a landline phone can be an annoyance; an automated call
                               26                 to a cell phone adds expense to annoyance.
                               27
                                    Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               28
                               30                                                 4
                                    CLASS ACTION COMPLAINT                                         Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 5 of 16 Page ID #:5




                                1          18.     The TCPA makes it “unlawful for any person within the United States . . . to
                                2   make any call (other than a call made for emergency purposes or made with the prior
                                3   express consent of the called party) using any automatic telephone dialing system or an
                                4   artificial or prerecorded voice . . . to any telephone number assigned to a paging service,
                                5   cellular telephone service, specialized mobile radio service, or other radio common carrier
                                6   service, or any service for which the called party is charged for the call . . . .” 47 U.S.C. §
                                7   227(b)(1)(A)(iii).
                                8          19.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
                                9   and telemarketing calls that “[n]o person or entity may . . . [i]nitiate or cause to be initiated,
                               10   any telephone call that includes or introduces an advertisement or constitutes
                               11   telemarketing, using an automatic telephone dialing system or an artificial or prerecorded
                               12   voice, to any of the lines or telephone numbers described in paragraphs (a)(1)(i) through
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   (iii) of this section, other than a call made with the prior express written consent of the
    COSTA MESA, CA 92626




                               14   called party . . . .”
                               15          20.     To state a claim for a violation of the TCPA, a plaintiff must only show that
                               16   he or she received a call made using an ATDS or featuring a prerecorded voice; consent is
                               17   an affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery
                               18   Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a
                               19   single instance where express consent was given before the call was placed.”)
                               20          21.     Further, the Federal Communications Commission has issued rulings and
                               21   clarified that for marketing telephone calls and texts, a company must obtain a clear,
                               22   unambiguous, and conspicuous written disclosure. See 2012 FCC Order, 27 FCC Rcd. at
                               23   1839. (“[R]equiring prior written consent will better protect consumer privacy because
                               24   such consent requires conspicuous action by the consumer — providing permission in
                               25   writing — to authorize autodialed or prerecorded telemarketing calls....”).
                               26          22.     The TCPA provides for damages in the amount of $500 for each negligent
                               27   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
                               28
                               30                                                   5
                                    CLASS ACTION COMPLAINT                                            Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 6 of 16 Page ID #:6




                                1                                 FACTUAL ALLEGATIONS
                                2         23.    Plaintiff is, and has been at all times relevant to this action, the regular and
                                3   sole user of his cellular telephone number—(310) 776-XXXX.
                                4         24.    On or about April 24, 2019, at approximately 8:34 AM, Coconut Funding
                                5   placed a robocall to Plaintiff’s cellular telephone number from the telephone number 530-
                                6   231-5111.
                                7         25.    The April 24, 2019 unsolicited call playing a message recorded via a
                                8   prerecorded voice, at which time Defendant solicited Plaintiff’s business.
                                9         26.    Plaintiff was told that the call was made on behalf of the Defendant, and an
                               10   email correspondence with Defendant’s information followed the same day.
                               11         27.    At no time prior to this call did Plaintiff provide Defendant with his prior
                               12   express written consent to receive automatic robocalls by using an automatic telephone
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   dialing system.
    COSTA MESA, CA 92626




                               14         28.    In fact, prior to the call at issue, Plaintiff registered his cellular number with
                               15   the National Do Not Call Registry.
                               16         29.    The marketing call placed by Coconut Funding consisted of an impersonal
                               17   scripted message delivered via a pre-recorded voice, intended to advertise Defendant’s
                               18   funding abilities.
                               19         30.    At no time prior to the unwelcomed early morning call did Plaintiff solicit
                               20   Defendant’s business; in fact, prior to the unsolicited call, Plaintiff was not aware of
                               21   Defendant’s existence.
                               22         31.    Unsurprisingly, Plaintiff’s privacy was wrongfully invaded, and Plaintiff has
                               23   become understandably aggravated with having to deal with the annoyance and frustration
                               24   of the unsolicited and unwanted calls, forcing him to divert his attention from his other
                               25   activities, and work.
                               26         32.    The telephone system Coconut Funding used to place this unsolicited and
                               27   unwelcomed call constitutes an ATDS as defined by 47 U.S.C. § 227(a)(1).
                               28
                               30                                                 6
                                    CLASS ACTION COMPLAINT                                          Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 7 of 16 Page ID #:7




                                1          33.    Upon information and belief, no human dialed Plaintiff’s number in order to
                                2   place the call to Plaintiff.
                                3          34.    In addition, upon information and belief the hardware and software
                                4   combination utilized by Coconut Funding has the capacity to store and dial sequentially
                                5   generated numbers, randomly generated numbers or numbers from a database of numbers.
                                6          35.    Coconut Funding did not have Plaintiff’s prior express consent to place
                                7   automated calls to Plaintiff on his cellular telephone.
                                8          36.    Receipt of Defendant’s unauthorized call caused Plaintiff frustration,
                                9   annoyance, aggravation, and invasion of Plaintiff’s privacy.
                               10          37.    Defendant did not place the unsolicited call for an emergency purpose.
                               11          38.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §
                               12   227(b)(1)(A)(iii) and 227(c).
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                                           STANDING
    COSTA MESA, CA 92626




                               14          39.    Standing is proper under Article III of the Constitution of the United States of
                               15   America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to
                               16   the conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision.
                               17   See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife,
                               18   504 U.S. 555, 560 (1992).
                               19   The “Injury In Fact” Prong
                               20          40.    Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
                               21   to satisfy the requirements of Article III of the Constitution, as articulated in Spokeo.
                               22   Spokeo, 136 S.Ct. at 1547.
                               23          41.    For an injury to be “concrete” it must be a de facto injury, meaning that it
                               24   actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               25   In this case, Defendant placed a robotic telemarketing call to Plaintiff’s cellular telephone,
                               26   using an ATDS. Such unsolicited calls are a nuisance, and constitute an invasion of privacy.
                               27   All three of these injuries are concrete and de facto.
                               28
                               30                                                 7
                                    CLASS ACTION COMPLAINT                                          Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 8 of 16 Page ID #:8




                                1         42.    For an injury to be “particularized” means that the injury must “affect the
                                2   Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
                                3   Defendant invaded Plaintiff’s privacy and peace by placing an unwelcomed marketing call
                                4   to Plaintiff’s cellular telephone, and did this with the use of an ATDS, despite Plaintiff’s
                                5   registry of his telephone number with the National Do Not Call Registry. Furthermore,
                                6   Plaintiff was distracted and annoyed by having to take time, answering the marketing call.
                                7   All of these injuries are particularized and specific to Plaintiff, and will be the same injuries
                                8   suffered by each member of the putative class.
                                9   The “Traceable to the Conduct of Defendant” Prong
                               10         43.    The second prong required to establish standing at the pleadings phase is that
                               11   Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
                               12         44.    The above call was directly linked to Defendant. Therefore, Plaintiff has
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   illustrated facts that show that his injuries are traceable to the conduct of Defendant.
    COSTA MESA, CA 92626




                               14   The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
                               15         45.    The third prong to establish standing at the pleadings phase requires Plaintiff
                               16   to allege facts to show that the injury is likely to be redressed by a favorable judicial
                               17   opinion.
                               18         46.    In the present case, Plaintiff’s Prayers for Relief include a request for damages
                               19   for each call made by Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory
                               20   damages were set by Congress and specifically redress the financial damages suffered by
                               21   Plaintiff and the members of the putative class.
                               22         47.    Because all standing requirements of Article III of the U.S. Constitution have
                               23   been met, Plaintiff has standing to sue Defendant on the stated claims.
                               24                               CLASS ACTION ALLEGATIONS
                               25         48.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
                               26   representative of the following classes (collectively referred to as “Class”):
                               27   //
                               28   //
                               30                                                  8
                                    CLASS ACTION COMPLAINT                                           Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 9 of 16 Page ID #:9



                                                 ATDS Class:
                                1
                                2                All persons within the United States who received any telephone
                                                 call from Defendant, not sent for emergency purposes, to said
                                3                person’s cellular telephone made through the use of any
                                                 automatic telephone dialing system and/or with an artificial or
                                4                prerecorded voice within the four years prior to the filing of this
                                5                Complaint.

                                6                DNC Class:
                                7                All persons within the United States who, within the four years
                                                 prior to the filing of this Complaint, received a call to said
                                8                person’s cellular telephone number within any 12-month period,
                                9                by or on behalf of the same entity, without their prior express
                                                 consent, while listed on the national Do Not Call Registry.
                               10
                               11         49.    Excluded from the class are Defendant, its officers and directors, members of
                               12   their immediate families and their legal representatives, heirs, successors, or assigns, and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   any entity in which Defendant has or had a controlling interest.
    COSTA MESA, CA 92626




                               14         50.    Plaintiff reserves the right to redefine the class and to add more subclasses as
                               15   appropriate based on discovery and specific theories of liability.
                               16         51.    Numerosity: Upon information and belief, the members of the class are so
                               17   numerous that joinder of all of them is impracticable.
                               18         52.    The exact number of the members of the class is unknown to Plaintiff at this
                               19   time, and can (and will) be determined through appropriate discovery. However, given that,
                               20   on information and belief, Defendant placed calls to thousands of class members
                               21   nationwide during the class period, it is reasonable to presume that the members of the
                               22   Class are so numerous that joinder of all members is impracticable. The disposition of the
                               23   claims in a class action will provide substantial benefits to the parties and the Court.
                               24         53.    Ascertainability: The members of the class are ascertainable because the class
                               25   is defined by reference to objective criteria.
                               26         54.    In addition, the members of the class are identifiable in that, upon information
                               27   and belief, their cellular telephone numbers, names and addresses can be identified in
                               28   business records maintained by Defendant and by third parties.
                               30                                                    9
                                    CLASS ACTION COMPLAINT                                         Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 10 of 16 Page ID #:10




                                1           55.   Typicality: Plaintiff’s claims are typical of the claims of the members of the
                                2    class. Plaintiff has had to suffer the burden of receiving unsolicited marketing to his cellular
                                3    telephone from an ATDS. Thus, his injuries are typical to Class Members. As it did for all
                                4    members of the class, Defendant used an ATDS to place unsolicited calls to Plaintiff’s
                                5    cellular telephone number.
                                6           56.   Plaintiff’s claims, and the claims of the members of the class, originate from
                                7    the same conduct, practice and procedure on the part of Defendant.
                                8           57.   Plaintiff’s claims are based on the same theories, as are the claims of the
                                9    members of the class.
                               10           58.   Plaintiff and Class Members were harmed by the acts of Defendant in at least
                               11    the following ways: Defendant harassed Plaintiff and Class Members by illegally calling
                               12    their cellular phones using an ATDS. Plaintiff and the Class were damaged thereby.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13           59.   Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
    COSTA MESA, CA 92626




                               14    interests of the members of the class with whom he is similarly situated, as demonstrated
                               15    herein. Plaintiff acknowledges that he has an obligation to make known to the Court any
                               16    relationships, conflicts, or differences with any Class Member.
                               17           60.   Plaintiff’s interests in this matter are not directly or irrevocably antagonistic
                               18    to the interests of the members of the class.
                               19           61.   Plaintiff will vigorously pursue the claims of the members of the class.
                               20           62.   Plaintiff has retained counsel experienced and competent in class action
                               21    litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing
                               22    class action discovery, certification, and settlement. In addition, the proposed class counsel
                               23    is experienced in handling clams involving consumer actions and violations of the TCPA.
                               24           63.   Plaintiff’s counsel will vigorously pursue this matter.
                               25           64.   Plaintiff’s counsel will assert, protect and otherwise represent the members of
                               26    the class.
                               27    //
                               28    //
                               30                                                    10
                                     CLASS ACTION COMPLAINT                                           Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 11 of 16 Page ID #:11




                                1          65.      Plaintiff has incurred, and throughout the duration of this action, will continue
                                2    to incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for
                                3    the prosecution of this action for the substantial benefit of each Class Member.
                                4          66.      Predominance: The questions of law and fact common to the members of the
                                5    class predominate over questions that may affect individual members of the class. The
                                6    elements of the legal claims brought by Plaintiff and Class Members are capable of proof
                                7    at trial through evidence that is common to the Class rather than individual to its members.
                                8          67.      Commonality: There are common questions of law and fact as to all members
                                9    of the Class, including but not limited to the following:
                               10                a. What is Defendant’s conduct, pattern, and practice as it pertains to placing
                               11                   unsolicited advertisement and telemarketing calls;
                               12                b. Whether Defendant places calls to the telephone numbers listed on the Do-
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                   Not-Call Registry;
    COSTA MESA, CA 92626




                               14                c. Whether, within the statutory period, Defendant used an ATDS as defined by
                               15                   the TCPA to call the cellular numbers of Plaintiff and Class Members;
                               16                d. Whether Defendant’s conduct violated the TCPA;
                               17                e. Whether Defendant should be enjoined from engaging in such conduct in the
                               18                   future; and
                               19                f. The availability of statutory penalties.
                               20          68.      Superiority: A class action is superior to all other available methods for the
                               21    fair and efficient adjudication of this matter because:
                               22                • If brought and prosecuted individually, the claims of the members of the class
                               23                   would require proof of the same material and substantive facts.
                               24                • The pursuit of separate actions by individual members of the class would, as
                               25                   a practical matter, be dispositive of the interests of other members of the class,
                               26                   and could substantially impair or impede their ability to protect their interests.
                               27
                               28
                               30                                                    11
                                     CLASS ACTION COMPLAINT                                            Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 12 of 16 Page ID #:12




                                1                • The pursuit of separate actions by individual members of the class could create
                                2                   a risk of inconsistent or varying adjudications, which might establish
                                3                   incompatible standards of conduct for Defendant.
                                4                • These varying adjudications and incompatible standards of conduct, in
                                5                   connection with presentation of the same essential facts, proof, and legal
                                6                   theories, could also create and allow the existence of inconsistent and
                                7                   incompatible rights within the class.
                                8                • The damages suffered by each individual member of the class may be
                                9                   relatively modest, thus, the expense and burden to litigate each of their claims
                               10                   individually make it difficult for the members of the class to redress the
                               11                   wrongs done to them.
                               12                • Absent a class action, most Class Members would likely find the cost of
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                   litigating their claims prohibitively high and would therefore have no effective
    COSTA MESA, CA 92626




                               14                   remedy at law.
                               15                • The pursuit of Plaintiff’s claims, and the claims of the members of the class,
                               16                   in one forum will achieve efficiency and promote judicial economy.
                               17• There will be little difficulty in the management of this action as a class action.
                               18          69.      Defendant has acted or refused to act on grounds generally applicable to the
                               19    members of the class, making final declaratory or injunctive relief appropriate.
                               20          70.      Plaintiff and the Class Members have all suffered and will continue to suffer
                               21    harm and damages as a result of Defendant’s unlawful conduct.
                               22          71.      This suit seeks only damages and injunctive relief for recovery of economic
                               23    injury on behalf of Class Members and it expressly is not intended to request any recovery
                               24    for personal injury and claims related thereto.
                               25    //
                               26    //
                               27    //
                               28    //
                               30                                                   12
                                     CLASS ACTION COMPLAINT                                           Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 13 of 16 Page ID #:13




                                1                                        First Cause of Action
                                2                                  Negligent Violations of The TCPA
                                3                                       47 U.S.C. § 227 Et Seq.
                                4          72.    Plaintiff incorporates by reference all of the above paragraphs of this
                                5    Complaint as though fully stated herein.
                                6          73.    The foregoing acts and omissions of Defendant constitute numerous and
                                7    multiple negligent violations of the TCPA, including but not limited to each and every one
                                8    of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                9          74.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
                               10    Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for each
                               11    and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               12          75.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    such conduct in the future.
    COSTA MESA, CA 92626




                               14                                      Second Cause of Action
                               15                        Knowing and/or Willful Violations of the TCPA
                               16                                       47 U.S.C. § 227 Et Seq.
                               17          76.    Plaintiff incorporates by reference all of the above paragraphs of this
                               18    Complaint as though fully stated herein.
                               19          77.    The foregoing acts and omissions of Defendant constitute numerous and
                               20    multiple knowing and/or willful violations of the TCPA, including but not limited to each
                               21    and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               22          78.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               23    227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
                               24    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
                               25    § 227(b)(3)(C).
                               26          79.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                               27    such conduct in the future.
                               28
                               30                                                  13
                                     CLASS ACTION COMPLAINT                                          Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 14 of 16 Page ID #:14




                                1                                        Third Cause of Action
                                2                             47 U.S.C. § 227(c) (Do Not Call Registry)
                                3          80.      Plaintiff re-alleges and incorporates the above paragraphs as if fully set forth
                                4    herein.
                                5          81.      Plaintiff and members of the DNC Class received at least one telephone call
                                6    within a 12-month period, by or on behalf of Defendant, for the express purpose of
                                7    marketing Defendant’s goods and/or services without their written prior express consent.
                                8          82.      Defendant’s call caused Plaintiff and members of the DNC Class actual harm
                                9    including, but not limited to, invasion of their personal privacy, aggravation, nuisance and
                               10    disruption in their daily lives, reduction in cellular telephone battery life, data, and loss of
                               11    use of their cellular telephones.
                               12          83.      As a result of the aforementioned violations of the TCPA, Plaintiff and the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    DNC Class are entitled to an award of up to $1,500.00 for each call in violation of the
    COSTA MESA, CA 92626




                               14    TCPA pursuant to 47 U.S.C. § 227(c)(5).
                               15          84.      Additionally, Plaintiff and members of the DNC Class are entitled to and seek
                               16    injunctive relief prohibiting such future conduct.
                               17                                        PRAYER FOR RELIEF
                               18    WHEREFORE, Plaintiff and the Class members pray for judgment as follows against
                               19    Defendant:
                               20          • Certify the Class(es) as requested herein;
                               21          • Appoint Plaintiff to serve as the Class Representative in this matter;
                               22          • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                               23          • Provide such further relief as may be just and proper.
                               24          • In addition, Plaintiff and the Class members pray for further judgment as follows
                               25                against Defendant:
                               26    //
                               27    //
                               28    //
                               30                                                   14
                                     CLASS ACTION COMPLAINT                                           Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 15 of 16 Page ID #:15




                                1                                      First Cause of Action
                                2                                      Negligent Violation of
                                3                              The TCPA, 47 U.S.C. § 227 Et Seq.
                                4          85.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                                5    Plaintiff seeks for himself and each Class member $500.00 in statutory damages, for each
                                6    and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                7          86.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                8    conduct in the future;
                                9          87.    Prejudgment interest; and
                               10          88.    Any other relief the Court may deem just and proper.
                               11                                     Second Cause of Action
                               12                                  Knowing/Willful Violation of
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                              The TCPA, 47 U.S.C. § 227 Et Seq.
    COSTA MESA, CA 92626




                               14          89.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               15    227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in statutory
                               16    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               17          90.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                               18    conduct in the future;
                               19          91.    Prejudgment interest; and,
                               20          92.    Any other relief the Court may deem just and proper.
                               21                                     Third Cause of Action
                               22                                  Knowing/Willful Violation of
                               23                                 The TCPA, 47 U.S.C. § 227(c)
                               24          93.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               25    227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in statutory
                               26    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
                               27          94.    Injunctive relief prohibiting such conduct in the future;
                               28          95.    Prejudgment interest; and,
                               30                                                 15
                                     CLASS ACTION COMPLAINT                                        Weisberg v. Coconut Funding, LLC
                               31
                                    Case 2:20-cv-02778-PA-MAA Document 1 Filed 03/25/20 Page 16 of 16 Page ID #:16




                                1          96.    Any other relief the Court may deem just and proper.
                                2                                     DEMAND FOR JURY TRIAL
                                3          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
                                4    of any and all triable issues.
                                5
                                6
                                7    Date: March 25, 2020                        KAZEROUNI LAW GROUP, APC

                                8                                                By: s/ Abbas Kazerounian
                                                                                       Abbas Kazerounian, Esq.
                                9
                                                                                       ak@kazlg.com
                               10                                                      Attorneys for Plaintiff and the Putative
                                                                                       Class
                               11
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                               30                                               16
                                     CLASS ACTION COMPLAINT                                      Weisberg v. Coconut Funding, LLC
                               31
